NO. 12-09-00239-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
JOSE B. DE LA CERDA ,
APPELLANT                                        '    APPEAL FROM THE 87TH

V.                                               '    JUDICIAL DISTRICT COURT OF

SUZAN VAUGHN,                                    '    ANDERSON COUNTY, TEXAS
APPELLEE
                              MEMORANDUM OPINION
       Jose B. De La Cerda appeals the trial court’s summary judgment order in favor of
Suzan Vaughn. In one issue, De La Cerda argues that the trial court’s summary judgment
order should be reversed. We dismiss for want of jurisdiction.

                                      JURISDICTION
       De La Cerda seeks direct appeal of the trial court’s order granting summary
judgment in regard to any claims against Vaughn. However, Vaughn was one of many
defendants in the suit. The trial court’s summary judgment order disposed only of any
claims against Vaughn. The record reflects that the claims against the other defendants
remain active.
       As a general rule, a direct appeal may be taken only from a final judgment.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). In order to be final and
appealable, a judgment must dispose of all issues and parties in the case. Id. A summary
judgment, unlike a judgment signed after a trial on the merits, is presumed to dispose of
only those issues expressly presented, not all issues in the case. City of Beaumont v.
Guillory, 751 S.W.2d 491, 492 (Tex. 1988). “A summary judgment that fails to dispose
expressly of all parties and issues in the pending suit is interlocutory and not appealable
unless a severance of that phase of the case is ordered by the trial court; in the absence of
an order of severance, the party against whom an interlocutory summary judgment has
been rendered has his right of appeal when and not before such partial summary
judgment is merged in a final judgment disposing of all parties and issues.” Id.
         The summary judgment order signed by the trial court in the case at hand
expressly stated that it disposed of De La Cerda’s claims against Vaughn. The order did
not address the remaining defendants.                Nor does the record reflect that any other
defendant had sought summary judgment. Further, De La Cerda’s claims against Vaughn
have not been severed from his claims against the other defendants to the suit. See id.
Therefore, the summary judgment order is interlocutory. See id. Accordingly, the order
is not appealable, and we have no jurisdiction to review it.1

                                               DISPOSITION
         Because we have no jurisdiction to review the order in question, the appeal is
dismissed for want of jurisdiction.
                                                                        BRIAN HOYLE__
                                                                            Justice


Opinion delivered August 11, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




         1
           We note the existence of certain statutory exceptions that allow for the direct appeal of an
interlocutory summary judgment order. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon 2008).
However, those exceptions are not applicable to this case. See id.
                                                      2